DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1. 8-10 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2020/0083494 A1).
Regarding claim 1, Bae teaches a battery (“Secondary Battery”, Title) comprising: 
a battery can 120 including a cylindrical portion 121, a bottom wall 122 closing one end of the cylindrical portion, and an open rim continuing to the other end of the cylindrical portion (“The case 120 includes a lateral plate 121 shaped of a cylinder having a predetermined diameter to produce a space in which the electrode assembly 110 is accommodated, and the bottom plate 122 sealing a bottom portion of the lateral plate 121. The top opening of the case 120 is opened to seal the case 120... a crimping part 124 for fixing the cap assembly 130 and the gasket 140 is formed at the topmost end of the case”, [0030], figs. 1-3; crimping part 124 may be considered an open rim since it is the upper edge of the case 120 opposite the bottom plate 122 and is open to receive the electrode assembly prior to sealing); 
an electrode body 110 housed in the cylindrical portion 121 (“The case 120 includes a lateral plate 121 shaped of a cylinder having a predetermined diameter to produce a space in which the electrode assembly 110 is accommodated”, [0030], fig. 3); 
and a sealing body fixed to the open rim 124 so as to seal an opening defined by the open rim, the sealing body including a sealing plate 130, and a gasket 140 disposed at a peripheral portion of the sealing plate 130 (“The crimping part 124 is formed to have a substantially round shape in the course of a forming process for fixing the cap assembly 130 with the gasket 140”, [0030], fig. 3; cap 130 and gasket 140 are collectively a sealing body, since they act together to seal the battery, and this sealing body is located at the opening defined by the rim 124 with the gasket around the edge of the sealing plate 130; cap 130 is plate-shaped, being composed of several plates joined into one larger sealing plate), 
wherein the sealing body has a first principal surface facing an interior of the battery can, a second principal surface opposite to the first principal surface, and a side surface connecting the first principal surface with the second principal surface (fig. 3 shows a first/bottom surface of the sealing body, plate 130 and gasket 140, that faces the inside of the case 120, a second/top surface opposite the first surface that faces up away from the inside of the case, and a side edge facing outward in a horizontal direction with respect to the figure; the side edge connects the first/bottom surface and the second/top surface of the sealing body, plate 130 and gasket 140; the second/top surface is also visible in figs. 1-2), 
and the battery further comprising a cap 150 with electrical conductivity covering at least part of the open rim and directly electrically connected to the uppermost portion of the open rim, the cap being electrically insulated from the sealing plate (“The conductive cover 150 is coupled to the upper part of the case 120... and is electrically connected to the case 120..., therefore the conductive cover 150 may function as an electrode having the same polarity with the case..., the conductive cover 150 covers the crimping part 124 positioned at the topmost part of the case 120”, [0039], figs. 1-4; fig. 3 in particular shows that the cap 150 contacts the crimping rim 124 and would therefore be electrically connected to it; “In detail, the insulation member 160, which is positioned between the crimping part 124 and the flat part 151, prevents the flat part 151 from being shorted to the cap-up 131”, [0047], in other words insulation 160 electrically insulates part 151, and the rest of the cap 150, from part 131, and the rest of sealing plate 130; the cap may be considered to have a direct electrical connection with the uppermost portion of the open rim, since the cap has electrical connection with the uppermost portion of the rim through the side portion of the rim and so is not electrically insulated from the upper most portion of the rim).
Regarding claim 8, Bae teaches the battery according to claim 1, wherein the cap has a first portion 152 covering at least part of the side surface of the sealing body, with the open rim of the battery can between the first portion and the side surface (“The extending part 152 downwardly extends a predetermined length from the flat part 151 and covers the lateral plate 121 of the case 120”, [0042]; fig. 3 shows how portion 152 covers the side edge of the sealing body, plate 130 and gasket 140, with the crimping rim 124 in between).
Regarding claim 9, Bae teaches the battery according to claim 1, wherein the cap has a second portion 151 covering at least part of an outer periphery of the second principal surface of the sealing body (“Consequently, the flat part 151 is positioned to correspond to the outer periphery of the cap-up 131 to cover the crimping part 124”, [0041], where flat part 151 covers the outer edge of the second/top surface of sealing body, plate 130 and gasket 140, fig. 3).
Regarding claim 10, Bae teaches the battery according to claim 8, wherein 
the first portion 152 of the cap has an annular shape (figs. 1, 2 and 4 show that the first portion 152 is annular, or ring-shaped, and encircles the battery case 120), 
in a no-load state, the first portion 152 of the cap has a minimum inner diameter smaller than a maximum outer diameter of a portion of the open rim of the battery can, the portion to be covered with the cap (figs. 3 and 4 show portions 153 protruding inward from part 152, such that the distance between an innermost part 153a of part 153 and the part 153a directly across from the first part 153a may be considered the minimum, or smallest, inner diameter of portion 152; similarly, fig. 3 shows that crimping rim portion 124 protrudes farther outward with respect to the interior of the battery than the inner edge of parts 153a, i.e. rim 124 has a maximum diameter greater than the minimum diameter of portion152; the rim portion 124 is covered by the main section of portion 152 as seen in figs. 1-3).
Regarding claim 15, Bae teaches the battery according to claim 1, wherein
the gasket 140 having an inner ring portion disposed on the peripheral portion on a side facing the electrode body, an outer ring portion disposed on the peripheral portion on a side opposite to the side facing the electrode body, and a side wall portion covering an end surface of the peripheral portion (fig. 3 shows a side cutaway of the gasket, with the inner ring portion on the bottom edge of the sealing plate 130 with respect to the figure, the outer ring portion on the top edge of the sealing plate 130, and the side wall portion covering the outer side edge of the sealing plate 130), 
the sealing plate and the gasket being integrally molded to be in close contact with each other (fig. 3 shows that the sealing plate 130 and the gasket 140 are touching such that the gasket appears to be molded around the sealing plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0083494 A1) as applied to claim 1 above, and further in view of Miyazaki (US 2008/0081252 A1).
Regarding claim 14, Bae teaches the battery according to claim 1, wherein the gasket is interposed between the cap and the sealing plate (fig. 3 of Bae shows that the gasket 140 is positioned between the cap 150 and the sealing plate 130)
Bae is silent as to the gasket being an electrically insulating member.
Miyazaki teaches a cylindrical battery with a gasket 14 interposed between the rim 16 and the sealing plate 12 (see fig. 9). Specifically, Miyazaki teaches that the gasket is an electrically insulating member (“The gasket 14 is of an insulating rubber-like elastic material, which serves to insulate the sealing plate 12 from the battery casing 11”, [0038]; a rubber-like elastic material would be understood to provide electrical insulation).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the gasket of Bae by making it an electrically insulating member as taught by Miyazaki. The material of Miyazaki would predictably insulate the cap and the sealing plate to prevent an undesirable short circuit between the positive terminal and the negative terminal of the battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Neither Bae nor Miyazaki teach that the gasket is disposed so as to extend more inward than the cap in a radial direction.
	Bae teaches that insulating element 160 is disposed so as to extend more inward than the cap 150 in the radial direction (figs. 3 and 5 show that the insulating element 160 extends more inward toward the center of the battery, which may be considered the radial direction, than the cap 150). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the gasket 140 to extend more inward than the cap 150 in the radial direction, since the gasket 140 would better prevent a short-circuit between the cap 150 and the sealing plate 130 (“In detail, the insulation member 160, which is positioned between the crimping part 124 and the flat part 151, prevents the flat part 151 from being shorted to the cap-up 131”, [0047] of Bae, such that extending gasket 140 to provide better insulation between sealing plate 130 and cap 150 would help to prevent short circuits).
Regarding claim 16, Bae teaches the battery according to claim 1, wherein the cap is fixed to the open rim of the battery can (“The conductive cover 150 is coupled to the upper part of the case 120”, [0039], and specifically to crimping part 124 which is the uppermost section of case 120).
	However, Bae does not teach that the fixing is achieved by welding.
	Miyazaki teaches a cylindrical battery with a cap-like connector 20 attached to the top of a battery cell and welded to the sealing plate, to be electrically connected to the sealing plate similar to the way the cap of Bae is electrically connected to the battery case.
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the welding of Miyazaki for the fixing of Bae. Welding as taught by Miyazaki would predictably have secured the cap to the open rim in an electrically conductive manner. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
On p. 6, Applicant argues that Bae does not teach direct electrical connection between the cap and the uppermost portion of the open rim. The cap is in electrical connection with the open rim, including the uppermost portion of the open rim, via the side of the open rim. The cap may be considered to have a direct electrical connection with the uppermost portion of the open rim, since the cap has electrical connection with the uppermost portion of the rim through the side portion of the rim and so is not electrically insulated from the upper most portion of the rim.
On p. 7, Applicant argues that neither Bae nor Miyazaki teach that the gasket extends more inward than the cap as claimed in claim 14. While neither Bae nor Miyazaki explicitly teach that the gasket extends more inward than the cap, Bae teaches that an insulating member 160 extends more inward than the cap, and gasket 14 may be modified to have this extension. A person of ordinary skill in the art would be motivated to make this modification in order to better protect against short circuiting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728